Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 3 (4), “formed within” is indefinite as to whether the indicator is formed within the main body or the medical device.  Examiner interprets it as formed within the main body but appropriate correct is requested.  Claims 2-10, 12-18 are rejected based on their dependence on claims 1, 11.
Also in line 3 (4), claiming that the indicator “indicates when to”…crosses statutory categories and is thus indefinite.  A claim which purports to be both machine and process is ambiguous and therefore does not particularly point out and distinctly claim subject matter of the invention.  Ex parte Lyell, 17 USPQ2d 1548.
Examiner suggests correction as follows: …and is configured to indicate when to remove…
This rejection also applies to the instances of “that indicates” in claims 2, 14, 19 and 20.  Thus claims 2, 14, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4, 15 are rejected based on their dependence on claims 2, 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roman et al. (US 9,248,258) (“Roman”).  Roman discloses: 
Claim 1: A medical dressing (Fig. 4), comprising: a main body 15 that is configured to cover and hold in place a medical device inserted at an insertion site and that has an indicator 16 that is included or formed within and indicates when to remove the inserted medical device; a secure tab 15A that is configured to secure the inserted medical device at the insertion site; and a label 16 that allows a schedule or a date to be filled-in C3L47-48, claim 8.
	Claim 8: a transparent window 40 centered within the main body and configured to be positioned over the insertion site and allow viewing of a tip of the inserted medical device that is inserted into the insertion site. (Fig. 4)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Roman.
As the indicator and labels 16 include “a writable surface for the notation of patient identification or other information” C3L47-48, anything (schema) can be written on them thus corresponding to claims 2 and 3 as a matter of obvious design choice.
Claim 2: wherein the indicator includes at least one of a schema, logo, pattern, or color that indicates the schedule or the date of when to remove the inserted medical device.
Claim 3: wherein the at least one of the schema, pattern, or color includes a first schema, logo, pattern or color and a second schema, pattern, logo or color, wherein the first schema, pattern, logo or color is associated with a first date, day of week or time period to remove the inserted medical device and the second schema, pattern, logo or color is associated with a second date, day of week or time period to remove the inserted medical device. (for example, one 16 strip being written with Monday on it, another 16 strip being written with Tuesday on it).
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Roman in view of Meares (WO 2007/028200).
Roman discloses the invention as substantially claimed (see above) but does not directly disclose the first schema, pattern, logo or color is a first color, wherein the first color is associated with a first day of week, wherein the second schema, pattern, logo or color is a second color, wherein the second color is associated with a second day of week.  Meares, in the analogous art, teaches a cannula securing arrangement provided with a color coded visual indicator 54 to display the days of the week or other information (see pg 5 lines 14-33).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the indicators 16 of Roman with the indicators 54 as taught by Meares as a simple substitution or as an additional use of a color coded indicator for the safety of the patient (Meares pg 3 lines 9-12, 25-27)
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Roman.	
Roman discloses the invention as substantially claimed; as a matter of obvious design choice the label occupies, is on or is part of a first area of the main body and the indicator occupies, or is part of a second area of the main body, wherein the second area is greater than the first area.  The label and indicator (strips 16 and 16) are adhesive and can be attached anywhere (on main body 15 or secure tab 15A).
Claims 6-7, 9-10, 11-12, 14, 16-18, 13, 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roman in view of Bogue et al. (US 2017/0143553) (“Bogue”). 
Roman discloses the invention as substantially claimed (see above) but does not directly disclose the indicator being a colored dye and is configured to fade over a time period and become clear, white, transparent or other default color over the time period to indicate when to remove or replace the inserted medical device; the colored dye is ingrained within the main body.  The main body 15 as well as the secure tab 15a and indicator 16 is made of a soft pliable material C3L24-25,26-27.  The base 104 of Bogue is similarly fabricated of a fabric mesh support [0022].  In Bogue the fabric mesh support 104 includes a non-white pattern 134 which constitutes a colored ink pattern printed on the fabric mesh support [0023], a hydrochromatic layer 106 on the fabric mesh support becomes clear to allow for the non-white pattern to show through when the fabric mesh support is exposed to moisture [0022-24].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the soft pliable material of Roman with the fabric mesh support containing the indicator (106 and 134) as taught by Bogue as a safety for the user an indicator of use or mis-use [see 0026].
	Claims 9-10, 19, 20 (see also rejection for claims 1, 2 above): Bogue further teaches a slot 123 positioned at a distal portion of the main body and configured to surround a distal portion of the medical device that is inserted into the insertion site, wherein the slot centers or holds the medical device in place when inserted; a layer of adhesive 102 on an edge or perimeter of the slot to form a seal around the insertion site, wherein the layer of adhesive is transparent and adheres to a skin of a patient and is semi-permeable to allow moisture to escape.
	Claims 11-12, 14: (Roman) main body 15, secure tab 15A, adhesive and thin film 45, C3L30-39.  Further, as above, the main body 15 as well as the secure tab 15a and indicator 16 is made of a soft pliable material (also claim 12) C3L24-25,26-27.  The base 104 of Bogue is similarly fabricated of a fabric mesh support [0022].  In Bogue the fabric mesh support 104 includes a non-white pattern 134 which constitutes a colored ink pattern printed on the fabric mesh support [0023] (indicator with [claim 14] schema, pattern or color included within the secure tab) (also claims 16-17), a hydrochromatic layer 106 on the fabric mesh support becomes clear to allow for the non-white pattern to show through when the fabric mesh support is exposed to moisture [0022-24].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the soft pliable material of Roman with the fabric mesh support containing the indicator (106 and 134) as taught by Bogue as a safety for the user an indicator of use or mis-use [see 0026].
	Claim 18: Roman discloses a transparent window 40, Fig. 4
	Claim 13: Bogue further teaches a thin from 108 capable of holding the main body against the thin film and capable of assisting with peeling the main body from the thin frame. Fig. 3
	Claim 15: Roman further discloses wherein the at least one of the schema, pattern, or color includes a first schema, logo, pattern or color and a second schema, pattern, logo or color, wherein the first schema, pattern, logo or color is associated with a first date, day of week or time period to remove the inserted medical device and the second schema, pattern, logo or color is associated with a second date, day of week or time period to remove the inserted medical device. (for example, one 16 strip being written with Monday on it, another 16 strip being written with Tuesday on it).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783